Title: To James Madison from Josef Yznardy, 15 October 1807
From: Yznardy, Josef
To: Madison, James



Respected Sir,
Cadiz 15th: October 1807:

Refering to what I had the pleasure of addressing you, Pr the Ship Franklin Capt. Tewesbury bound to New York; I have the honor to advise you that on the 8th. inst. in virtue of orders from Madrid all communication between Algesiras and Gibraltar has been stopped under rigorous pains.  The french fleet is quite ready for Sea and anchored at the Mouth of this Bay.  After tomorrow the Garrison of this City begins to march towards Badajos supposed for Portugal.  None of the french troops assembling about Bayonne have as yet entered this Country, which is in a distressing State owing to the Crops having turned out very Short of what was expected, and if we do not receive large Supplys from abroad we no doubt will suffer much; which I am afraid will be the case, as the English fleet will no doubt Blockade us strictly owing to what has happened with Gibraltar.  Respecting Portugal it is impossible at this moment to decide alltho the Spanish & French Ambassadors have left Lisbon.  I hope in God that, that Government will continue in Peace, and that the misunderstanding with England will be concluded to its compleat satisfaction, which is the ardent wish of  Respected Sir, Your devoted & most ob. Servant

Josef Yznardy

